Citation Nr: 0324390	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-32 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is the surviving spouse of a deceased World War 
II veteran who was a Prisoner of War (POW) of the Japanese 
Government.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

In October 1998, the Board remanded the case to the RO for 
additional development.  



FINDINGS OF FACT

1.  In February 1997, the RO denied entitlement to service 
connection for the cause of the veteran's death, and the 
appellant perfected a timely appeal of this determination.

2.  In October 1998, the Board remanded the issue for 
additional development.

3.  In March 2003, the Director of Compensation and Pension 
Services determined that the appellant had forfeited all 
rights, claims, and benefits under laws administered by the 
VA.  



CONCLUSION OF LAW

The appellant is not entitled to VA benefits.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1997, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected a timely appeal of 
this determination and, in October 1998, the Board remanded 
the claim for further development, to include verification of 
former POW status of three individuals who submitted 
affidavits on the appellant's behalf.  

Accordingly, the RO conducted field examinations in July 2000 
and January 2001 which revealed that the affidavits of the 
three individuals were fraudulent.  Specifically, when 
confronted by VA field investigators separately, all three 
affiants admitted that their affidavits had been prepared for 
their signature and that these documents falsely declared 
that the affiants personally knew the veteran.  Moreover, two 
of the affiants stated that they were "forced" to sign the 
affidavits by another veteran, characterized as a "fixer."  
In addition, the appellant reported that she did not know the 
affiants and that the "fixer" wrote the affidavits and 
provided the names of the affiants to be contacts.  

Based on the foregoing evidence, in March 2003, the Director 
of Compensation and Pension notified the appellant that, 
under the provisions of 38 U.S.C.A. § 6103(a), she had 
forfeited all rights, claims, and benefits under the laws 
administered by the VA.  38 U.S.C.A. § 6103(a) (West 2002); 
38 C.F.R. §§ 3.100, 3.905(a) (2002).  The appellant did not 
appeal that determination.

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary (except laws pertaining to 
insurance benefits), shall forfeit all rights, claims, and 
benefits under all laws administered by the Secretary (except 
insurance benefits).  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 
38 C.F.R. § 3.901 (2002).

It is noted that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Because, however, 
it has been declared that the appellant has forfeited all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits) pursuant to 38 U.S.C.A. 
§ 6103(a), the appellant is not entitled to dependency and 
indemnity compensation pursuant to an award of service 
connection for the cause of the veteran's death.  
Accordingly, the provisions of the VCAA are inapplicable to 
the present case and the forfeiture finding renders the 
disposition of the service connection claim moot.  

In light of the foregoing, the Board finds that appeal must 
be denied.  38 U.S.C.A. § 7105(d)(5).  


ORDER

The appeal is denied.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

